      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 1 of 16 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------X
 DEANDRE STARKS,
                                     Plaintiffs,                              COMPLAINT AND JURY
          -against-                                                                DEMAND

 THE CITY OF NEW YORK (CITY); THE NEW YORK                                          19-cv-04658
 CITY POLICE DEPARTMENT (NYPD); individually and
 in their official capacity as New York City Police Officers
 MICHAEL RENNA (TAX REG # 957078), JOSEPH,
 MORGANTE(TAX REG# 953142) and KAITLYN
 BAZAREWSKI (TAX REG#: 9554 3),
                                      Defendants,
 -------------------------------------------------------------------------X

        Plaintiff DEANDRE STARKS, by and through his attorney, Martin Kanfer, Esq. state as

follows:

                                                  INTRODUCTION

1.      This action arises from another shameful, vicious, and cruel act of police brutality and in

        the history of New York City.

2.      It seeks compensation for the unconstitutional and disgraceful conduct of police officers

        who abused DEANDRE STARKS, police officers who witnessed or were aware of these

        events yet failed to report what they knew, thereby creating a “blue wall” of silence and

        lies to obstruct justice and prevent the truth from surfacing, and police supervisors who

        failed to control subordinates with a history of abusive behavior. Ultimately,

        MR.STARKS seeks redress against the City of New York for their deliberate indifference

        and negligence with respect to customs, policies, and practices that permitted, condoned,

        and preserved a “code of silence” environment in which the most violent police officers

        believed they would be insulated from swift and effective investigation, prosecution, and


1
     Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 2 of 16 PageID #: 2



      conviction for even their most brazen acts of brutality. The inevitable result of this

      institutional indifference is the extraordinary injuries inflicted upon MR. STARKS.

3.    During the early morning of August 17, 2018, DEANDRE STARKS was arrested. During

      this process MR. STARKS was repeatedly struck in the face and head with a walkie

      talkie by the arresting officers.

4.    MR. STARKS was assaulted, battered, arrested and imprisoned.

5.    Ultimate responsibility for the horrific events of August 17, 2018 and their aftermath rests

      with the City of New York and The New York City Police Department and their

      agents/employees. MR. STARKS was treated in an inhumane manner.

6.    The policies, customs, and practices of the NYPD have promoted an atmosphere in which

      the very worst police officers feel assured that evidence of misdeeds depriving citizens of

      their civil rights, no matter how awful, will go unpunished. With the imposition of

      punitive damages against all defendants with the exception of the City, plaintiffs hope to

      deter defendants and bring an end to this intolerable cycle of violence.

                                          JURISDICTION

7.    This action is brought pursuant to 42 U.S.C. §§ 1981, 1983, 1985, 1986, and 1988; and

      the First, Fourth, Fifth, Eighth, and Fourteenth Amendments to the United States

      Constitution and the laws of the State of New York. Jurisdiction is founded upon 28 U.S.

      C. §§ 1331, 1343(1-4), and 2202. Plaintiffs further invoke the supplemental jurisdiction

      of this Court to adjudicate pendant state law claims pursuant to 28 U.S.C. § 1367.

8.    Venue is proper in this district under 28 U.S.C. § 1391(b).


2
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 3 of 16 PageID #: 3



                                                 PARTIES

9.     Plaintiff DEANDRE STARKS is a resident of the City of New York.

10.    Defendant, City of New York (City), is a municipal corporation within the State of New

       York and the public employer of the police officers named as defendants in this action.

11.    Defendant, New York City Police Department (NYPD), is an agency of the City of New

       York, existing and operating by virtue of the laws of the State of New York and the City

       of New York.

12.     In addition to the facts alleged in the following subparagraphs, the following defendants

       are all sued in their individual and official capacities and all acted within the scope of

       their employment and under color of state law, to wit, under color of the statutes,

       ordinances, regulations, policies, customs and usages of the State of New York and/or the

       City of New York:

       12.a    Defendant MICHAEL RENNA, at all relevant times, was a police officer of

               defendant Police Department;

       12.b    Defendant JOSEPH, MORGANTE, at all relevant times, was a police officer of

               defendant Police Department;

       12.c    Defendant and KAITLYN BAZAREWSKI, at all relevant times, was a police

               officer of defendant Police Department;

                                          NOTICE OF CLAIM

13.    Plaintiffs, in furtherance of their state causes of action, filed timely notice of claim

       against the City in compliance with General Municipal Law Section 50.

14.    More than 30 days have elapsed since service of said notice and the City has failed to pay

3
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 4 of 16 PageID #: 4



       or adjust the claim.

15.    The City has not held a 50-h examination of plaintiffs in advance of commencing this

       lawsuit.

16.    This action has been commenced within one year and ninety days after the happening of

       the events upon which these claims arise.

                               FACTUAL AND GENERAL ALLEGATIONS

17.    During the early morning hours, August 17, 2018, DEANDRE STARKS was arrested.

       During this process MR. STARKS was repeatedly struck in the face and head with a

       walkie talkie by the arresting officers. MR. STARKS was assaulted, battered by a walkie

       talkie after he surrendered, arrested and imprisoned

18.    The force used was unnecessary, unreasonable, and excessive.

19.    At no time during the events described above did the defendant officers have cause for

       the assault on MR. STARKS and no legal cause or excuse for his abuse.

20.    The actions of all individual defendants were performed within the scope of their

       employment and authority, and for whose acts the Defendants CITY are liable under the

       doctrine of respondeat superior.

21.    The actions of the defendant officers violated MR. STARKS’s clearly established rights

       under the First, Fourth, Fifth, Eighth, Thirteenth and Fourteenth Amendments of the

       Constitution and were the direct and proximate cause of the physical and psychological

       injuries he suffered.

22.    The actions of all defendants were intentional, malicious, and in bad faith, thus giving

       rise to punitive damages as to all defendants with the exception of the municipality.
4
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 5 of 16 PageID #: 5



                                              DAMAGES

23.    As a direct and proximate result of the said acts of the defendants, MR. STARKS

       suffered the following injuries and damages:

       a.     Violation of his rights under the First, Fourth, Fifth, Eighth, Thirteenth, and

              Fourteenth Amendments to the Constitution;

       b.     Loss of physical liberty;

       c.     Physical injuries, pain and suffering, scarring , lacerations, bruising swelling and

              cuts to left eye and forehead, blurred vision, extreme fear, emotional trauma,

              requiring the expenditure of money for treatment expected to last the rest of his

              life;

       d.     Economic damages including loss of income; and

       e.     Humiliation, embarrassment, and injury to reputation.

       The physical, psychological, and economic consequences of the defendants’ actions

       continue to date, and upon information and belief, will continue into the future.

                                          CAUSES OF ACTION:

                                              COUNT I
                                   42 U.S.C. § 1983 CONSPIRACY

24.    Paragraphs 1-23 are incorporated by reference as though fully set forth.

25.    The individual defendants, under color of law, conspired with each other, and with others,

       reached a mutual understanding, and acted to undertake a course of conduct to injure,

       oppress, threaten, and intimidate DEANDRE STARKS in the free exercise and

       enjoyment of the rights and privileges and equal protection of the law secured to him by

5
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 6 of 16 PageID #: 6



       the Constitution, including the rights: to be free from the intentional use of unreasonable

       force; to be free from unreasonable searches and seizures; to associate and speak freely;

       to have access to and seek redress in the courts; and to be free from false arrest, false

       imprisonment, and the delay and denial of medical attention.

26.    It was part of the conspiracy that the defendants did, among other acts, physically assault

       MR. STARKS.

27.    In furtherance of the conspiracy and to cover up the acts of brutality, defendants engaged

       in the following:

       a.       Abused and imprisoned MR. STARKS;

       b.       Fabricated and contrived the criminal charges lodged against MR. STARKS;

                                           COUNT II
                  42 U.S.C. § 1983 - UNREASONABLE AND EXCESSIVE FORCE

28.    Paragraphs 1-27 are incorporated by reference as though fully set forth.

29.    By their conduct, defendants, under color of law, deprived MR. STARKS of his

       constitutional right to be free from excessive and unreasonable force.

30.    MR. STARKS claims damages for the injuries set forth above.

                                             COUNT III
                           42 U.S.C. § 1983 - FAILURE TO INTERCEDE

31.    Paragraphs 1-30 are incorporated by reference as though fully set forth.

32.    By their conduct and under color of state law, it is believed defendants officers each had

       opportunities to intercede on behalf of MR. STARKS to prevent the excessive use of

       force but due to their intentional conduct or deliberate indifference declined or refused to

       do so.
6
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 7 of 16 PageID #: 7



33.    As a direct and proximate result, MR. STARKS suffered the injuries and damages

       described above.

                                             COUNT IV
                          42 U.S.C. §§ 1981, 1983 - FIRST, FOURTH, AND
                           FOURTEENTH AMENDMENT VIOLATIONS

34.    Paragraphs 1-33 are incorporated by reference as though fully set forth.

35.    By their conduct and under color of law all individual and officers, deprived MR.

       STARKS of his First Amendment right to have access to and seek redress in the courts.

36.    The defendants engaged in a cover up in order to conceal the wrongful and unlawful

       conduct taken against MR. STARKS.

37.    The defendants’ efforts to conceal the truth continue to the detriment of MR. STARKS.

38.    As a direct and proximate result, MR. STARKS suffered the injuries and damages

       described above.

                                           COUNT V
                   42 U.S.C. § 1985(3) CONSPIRACY WITH RACIAL ANIMUS

39.    Paragraphs 1-38 are incorporated by reference as though fully set forth.

40.    The individual defendants,, under color of law, conspired with each other, reached a

       mutual understanding, and acted to undertake a course of conduct to injure, oppress,

       threaten, and intimidate DEANDRE STARKS in the free exercise and enjoyment of the

       rights and privileges and equal protection of the law secured to him by the Constitution

       including the rights: to be free from the intentional use of unreasonable force; to be free

       from unreasonable searches and seizures; to associate and speak freely; to have access

       and seek redress in the courts; and to be free from false arrest, false imprisonment, and

7
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 8 of 16 PageID #: 8



       the delay and denial of medical attention.

41.    The City of New York, through its agents, was a willful participant in joint action with

       officers acting under color of law.

42.    It was part of the conspiracy that the defendants did, among other acts, physically assault

       MR. STARKS.

43.    In furtherance of the conspiracy, and to conceal the crimes and misconduct of all the

       defendants, with the exception of the municipality, engaged in a cover up.

44.    The conduct of the defendants was motivated by racial animus and by their desire to

       injure, oppress, threaten, and intimidate DEANDRE STARKS because of his race,

       African-American.

45.    As a proximate and direct result of defendants’ conduct, MR. STARKS suffered the

       injuries and damages described above.

                                          COUNT VI
                    42 U.S.C. § 1986 ACTION FOR NEGLECT TO PREVENT

46.    Paragraphs 1-45 are incorporated by reference as though fully set forth.

47.    On information and belief, the individual named defendants, MICHAEL RENNA,

       JOSEPH MORGANTE and KAITLYN BAZAREWSKI, had knowledge that a cover up,

       and 42 U.S.C. 1985(3) conspiracy to cover up the brutality perpetrated against MR.

       STARKS were in progress, had the power to prevent or aid in preventing the cover-up

       and conspiracy from continuing, and neglected or refused to do so.

48.    With reasonable diligence, defendants could have promptly reported the brutality to

       superiors. Their failure contributed to MR. STARKS’s remaining under arrest, guarded,

       and handcuffed throughout, thereby exacerbating his pain and suffering and depriving


8
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 9 of 16 PageID #: 9



       him of access to the courts.

                                            COUNT VII
                           42 U.S.C. § 1983 SUPERVISORY LIABILITY

49.    Paragraphs 1-48 are incorporated by reference as though fully set forth.

50.    Defendant at all times employed, at the relevant times, supervisory personnel at the 103rd

       precinct or in the NYPD, with oversight responsibility for line officer MICHAEL

       RENNA, JOSEPH MORGANTE and KAITLYN BAZAREWSKI. They were

       responsible for training, instruction, supervision, and discipline of the officers who

       brutalized MR. STARKS.

51.    It is believed that defendants supervisory personnel received complaints about the

       conduct of line officer MICHAEL RENNA, JOSEPH MORGANTE and KAITLYN

       BAZAREWSKI, and other officers in the 103rd precinct, knew about past complaints,

       aberrant behavior, and disciplinary infractions, or, in the exercise of due diligence, would

       have perceived that these officers had conduct and disciplinary problems that posed a

       pervasive and unreasonable risk of harm to MR. STARKS.

52.    Defendants supervisors knew, or in the exercise of due diligence would have known that

       the conduct of line officer MICHAEL RENNA, JOSEPH MORGANTE and KAITLYN

       BAZAREWSKI, displayed toward MR. STARKS was likely to occur.

53.    It is believed defendants supervisors failed to take preventative and remedial measures to

       guard against the brutality and cover up committed by line officer MICHAEL RENNA,

       JOSEPH MORGANTE and KAITLYN BAZAREWSKI. Had they taken appropriate

       action, MR. STARKS would not have been injured.

9
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 10 of 16 PageID #: 10



54.     The failure of defendant’s employees to supervise and discipline line officer MICHAEL

        RENNA, JOSEPH MORGANTE and KAITLYN BAZAREWSKI and the other officers

        of the 103rd precinct, amounted to gross negligence, deliberate indifference, or

        intentional misconduct which directly caused the deprivations suffered by MR. STARKS.

                                              COUNT VIII
                                  42 U.S.C. § 1983 - MONELL CLAIM

55.     Paragraphs 1-54 are incorporated by reference as though fully set forth.

56.     Prior to August 17, 2018, the City developed and maintained policies and customs

        exhibiting deliberate indifference to the constitutional rights of its citizens, which caused

        the violations of MR. STARKS’s rights.

57.     It was the policy and/or custom of the City to investigate inadequately and improperly

        civilian complaints of police misconduct. Instead, acts of brutality were tolerated by the

        City. The Internal Affairs Bureau (IAB) and the Civilian Complaint Review Board

        (CCRB) have substantially failed to investigate, deliberate, and discipline transgressors.

        Since the CCRB became independent in 1993, through December 1996 it received 18,336

        complaints, yet the NYPD dismissed only one officer as a result of a CCRB investigation.

         IAB investigations of brutality rarely lead to administrative trials and when they do, and

        the charges are somehow sustained, the punishment is minimal, lacking any deterrent

        effect. Since there is no disciplinary sanction available between thirty days' suspension

        and dismissal, and dismissal is almost always deemed too harsh, even the most brazen

        acts of brutality, short of murder, are resolved with a slap on the wrist.

58.     The City has been on notice for more than a generation that brutality is widespread and

10
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 11 of 16 PageID #: 11



        that particular reforms need to be implemented. From reform-minded Commissioner

        Patrick Murphy to the Mollen Commission twenty-five years later, the City has been

        repeatedly cautioned that a systemic tolerance for brutality flourishes throughout the

        NYPD. Several years before MR. STARKS was brutalized the Mollen Commission

        report noted, “This tolerance, or willful blindness, extends to supervisors as well. This is

        because many supervisors share the perception that nothing is really wrong with a bit of

        unnecessary force and because they believe that this is the only way to fight crime today.”

         Mollen Comm. Report, at 49.

59.     It was the policy and/or custom to supervise and discipline officers inadequately,

        including the defendant officers, thereby failing to discourage constitutional violations on

        the part of its police officers.

60.     It was and is the policy of the City to give police officers suspected of criminally

        assaulting a civilian a special break -- the “48 hour rule.” In the last twenty years,

        hundreds of civilians have been fatally wounded by police action but only four police

        officers have been convicted for on duty killings since 1977. The police indicted for

        serious brutality are a precious few; those convicted can be counted on one’s hands.

61.     The “48 hour rule” delays questioning of police suspects for two business days, a

        privilege that no other criminal suspect in New York enjoys and that no other police

        suspect in any other major city in the nation can hide behind. Moreover, it requires that

        when the target officer is notified, a PBA representative must be present. The PBA

        representatives, who are almost always members of the NYPD, hear confessions and

        admissions of brutality, and then conceal them from the Department, a practice condoned
11
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 12 of 16 PageID #: 12



        by the Department even though the rules and regulations of the NYPD explicitly prohibit

        it. Additionally, on information and belief, the PBA representatives utilize the 48 hours

        to assist target officers in conspiring to cover up their crimes and misconduct and thus

        avoid detection and punishment.

62.     Although the “48 hour rule” is supposed to apply only to administrative investigations, it

        is the City’s custom to apply it to criminal investigations as well. Moreover, the 48 hour

        delay is expressly limited to targets; mere witnesses are to be accorded a four-hour grace

        period. The custom, however, is to allow the PBA representative instead of the IAB to

        decide who is a target and who is a witness. In this case, it is believed the PBA

        representatives invoked the “48 rule” for everyone who was present at the 112th precinct

        when MR. STARKS was tortured.

63.     Police officers of the City of New York have for years engaged in a pattern and practice

        of actively and passively covering up the misconduct of fellow officers by failing to come

        forward or failing to accurately give evidence as to misconduct of which they are aware,

        thereby establishing and perpetuating a “code of silence.”

64.     This “code of silence” is a custom deeply ingrained in the members of the New York City

        Police Department so as to constitute the actual policy of the City of New York.

65.     The City has been deliberately indifferent to the need for more or different training, rules

        and regulations relating to police officers who witness or have information regarding

        misconduct by fellow officers. The City has failed to properly sanction or discipline

        officers who are aware of and subsequently conceal and/or aid and abet violations of

        constitutional rights of citizens by other New York City police officers, thereby causing
12
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 13 of 16 PageID #: 13



        and encouraging New York City police officers, including the individual defendant

        officers in this case, to violate the rights of citizens such as MR. STARKS.

66.     It is believed the City has maintained no system or an inadequate system of review of

        officers who withhold knowledge or give false information regarding misconduct by

        fellow officers. This failure to identify and track such officers, including the defendant

        officers, or to discipline, more closely supervise, or retrain such officers who engage in

        the “code of silence,” causes New York City police officers to believe that they can

        engage in misconduct, secure in the knowledge that their fellow officers will neither

        intervene, nor give evidence against them. These systemic deficiencies include, but are

        not limited to:

        a.     Preparation of investigative reports designed to vindicate the conduct of officers

               who gave false information about the misconduct of other officers and who falsely

               denied knowledge about misconduct which they were in a position to

               observe.

        b.     Preparation of investigative reports which uncritically rely solely on the word of

               police officers and which systematically fail to credit testimony of non-police

               witnesses.

        c.     Preparation of investigative reports which omit or ignore factual information and

               physical evidence which contradict the accounts of police officers;

        d.     Issuance of public statements exonerating officers involved in such incidents prior

               to the completion of investigation.

        e.     Failure to have meaningful review of investigative reports by responsible superior
13
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 14 of 16 PageID #: 14



                officers for accuracy or completeness, including consideration of the conduct of

                officers who were not actively engaged in the misconduct which wasthe subject of

                the investigation, and acceptance of conclusions which are not supported by the

                evidence or which contradict such evidence; and

        f.      Failure to identify potential “code of silence” violations and maintain accurate

                records of allegations of such misconduct.

67.     The City, prior to and at the time of this incident, was aware of the need for more or

        different training, rules, regulations, investigation and discipline relating to police officers

        who practice the “code of silence,” and was deliberately indifferent to that need.

68.     The foregoing acts, omissions, systemic deficiencies and deliberate indifference to the

        danger of harm to citizens like plaintiff and the need for more or different training and

        discipline are policies, practices and customs of the City of New York and have caused

        police officers, including the officer defendants in this case, to believe that they can

        violate the rights of citizens with impunity, and that their fellow officers would conceal

        such conduct, including swearing falsely and committing perjury, all with the foreseeable

        result that officers are more likely violate the constitutional rights of citizens.

69.     As a direct and proximate result of the City’s deliberate indifference, defendants violated

        MR. STARKS’s constitutional rights for which he suffered substantial damages.

                                        COUNT IX
                          PENDENT CLAIM OF ASSAULT AND BATTERY

73.      Paragraphs 1-69 are incorporated by reference as though fully set forth.

74.     By their actions, as set forth above, defendants committed atrocious acts of battery against

14
      Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 15 of 16 PageID #: 15



        DEANDRE STARKS which included macing him about the face and body without cause.

         This use of physical force against MR. STARKS was unnecessary and excessive.

75.     The City is responsible for the threats and the excessive and unnecessary physical force

        used by defendants because it occurred while they were acting in the scope of their

        employment, specifically in the course of arresting MR. STARKS and while they were

        executing their responsibility to hold safely him in police custody.

76.      As a result of these physical threats and the excessive and unnecessary physical force

        used against him, MR. STARKS suffered severe and serious physical and mental injuries.

                                COUNT X
                       PENDENT CLAIM OF PRIMA FACIE TORT

77.     Paragraphs 1-76 are incorporated by reference as though fully set forth.

78.     By their actions, as set forth above, defendants MICHAEL RENNA, JOSEPH

        MORGANTE and KAITLYN BAZAREWSKI, inflicted harm upon MR. STARKS,

        without excuse or justification, out of disinterested malevolence.

                               COUNT XI
                       PENDENT CLAIM - RESPONDEAT SUPERIOR

79.     Paragraphs 1-78 are incorporated by reference as though fully set forth.

80.     At all relevant times, all defendant employees of the City of New York were acting for,

        upon, and in furtherance of the business of their employer and within the scope of their

        employment.

81.     Consequently, the City is liable under the doctrine of respondeat superior for their




15
     Case 1:19-cv-04658 Document 1 Filed 08/13/19 Page 16 of 16 PageID #: 16



       tortious actions.

       WHEREFORE, plaintiffs request the following relief jointly and severally as against all
       of the defendants:

       1.      Award compensatory damages in an amount to be determined at trial;

       2. Award punitive damages in an amount to be determined at trial;

       3. Disbursements, costs, and attorneys’ fees; and

       4. For such other and further relief as to this Court may seem just and proper.

                      PLAINTIFFS DEMAND TRIAL BY JURY




        Dated: Great Neck, New York
               August 13, 2019
                                                     Respectfully submitted,




                                                     MARTIN KANFER 1895
                                                     3 NORTHERN BLVD
                                                     GREAT NECK, NY 11021
                                                     516 482 6293




16
